The intent of the testator with respect to the trust which he created in paragraph sixteenth, clearly indicates that the remainder interests were to vest and to be deemed as vested at the time of his death. The words used when compared to the phraseology in paragraph seventeenth lend emphasis to the foregoing. It was error, therefore, to hold that there was a contingently vested remainder subject to subsequent divestment. Decree unanimously reversed and the matter remanded to the Surrogate for the entry of a decree in accordance with this determination. Settle order on notice. Concur—Peck, P. J., Breitel, Cox, Frank and Bastow, JJ.